Citation Nr: 9931098	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-49 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active duty with the Army from May 
1949 to August 1952 and Coast Guard service from April 1956 
to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This issue was previously before the Board 
in July 1999 and has returned following a Remand for 
additional development.  That development has been completed 
and the matter is ready for adjudication. 

By a September 1999 letter, the veteran withdrew his request 
for a hearing at the RO before a hearing officer.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. Competent medical evidence has not been submitted to 
establish a nexus between the heart condition and his 
military service. 


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a heart condition is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that there does 
not appear to be other obtainable evidence not already of 
record which would be pertinent to the claim for service 
connection for a heart condition.  Specifically, the National 
Personnel Records Center (NPRC) in June 1996 forwarded 
available service medical records to the RO.  Relying on the 
veteran's statements regarding dates and places of treatment 
while on active duty, the RO requested clinical records from 
Charleston VA Medical Center.  The Charleston Navy Hospital 
Outpatient Records Secretary reported in May 1997 that they 
had no records of the veteran and that the records would be 
located at the NPRC.  A July 1997 response from the 
Charleston VA Medical Center reflects no records for the 
veteran.  By a January 1999 Administrative Decision, the RO 
made an official finding that the records were unavailable.  
Based on the foregoing search efforts and findings, the Board 
is satisfied that its duty has been met and that all 
reasonable efforts to develop the record have been made.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); see also Counts v. 
Brown, 6 Vet. App. 473, 477 (1994) (quoting Porter v. Brown, 
5 Vet. App. 233, 237 (1993) ("VA [has] no duty to seek to 
obtain that which [does] not exist")).

The veteran asserts that his aortic stenosis is related to 
the murmur in-service and that service connection is 
warranted.  He contends that he was prescribed medication for 
a heart condition while in-service.

Facts

The service medical records for the period of Army service 
from May 1949 to August 1952 are limited and consist only of 
an Office of the Surgeon General report of a combat wound to 
the foot dated in 1950 and the August 1952 separation 
examination.  These records are silent as regards a heart 
murmur or a heart condition.  

Service medical records for the period of U.S. Coast Guard 
service from April 1956 to March 1973 reflect that the heart 
(thrust, size, rhythm, sounds) was characterized by "split 
S" on the separation/retirement physical examination dated 
in November 1972.  The veteran retired in March 1973.  

The post service medical evidence consists of medical records 
from the Brooke Army Medical Center for the period of 
February 1991 to May 1997.  In pertinent part, evaluations in 
October 1992 reflect that the veteran was tachycardic with 
S1/S2, no S4, no murmur, and 3+ edema extending to the knees.  
The diagnoses included inter alia pulmonary hypertension.  A 
subsequent October 1992 entry reflects grade II systolic 
murmur at base and loud S4.  Thereafter, records reflect 
systolic ejection murmur.  Aortic stenosis was diagnosed in 
December 1994 when the veteran was being "worked up for a 
murmur during [an] evaluation for an umbilical hernia 
repair."  At that time, the veteran reported dyspnea of 3-4 
months duration.  A March 1995 entry reflects severe aortic 
stenosis currently asymptomatic.  In brief, medical records 
dated in December 1995 and January 1996 reflect severe aortic 
stenosis, hypertension, left ventricular hypertrophy, 
diabetes mellitus, no evidence of significant coronary artery 
disease, mild pulmonary hypertension, mitral annular 
calcification without mitral stenosis, and aortic valve 
replacement.  These records bear no opinion as to etiology or 
nexus to service.  

Law and Regulations

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).

The Board notes that 38 C.F.R. §§ 3.307, 3.309 (1999) 
establishes a one-year presumptive period for cardiovascular 
disease.  This means that the cardiovascular disease must 
have become manifest to a compensable degree (10 percent or 
more) within one year from the date of separation from 
service.  This is not interpreted as requiring that the 
disease be diagnosed within the presumptive period, per se, 
but only that there can be shown by acceptable medical or lay 
evidence of characteristic manifestations of the disease to 
the required degree, followed by a definite diagnosis within 
a reasonable time.  38 C.F.R. § 3.307(c); Harvey v. Principi, 
3 Vet. App. 343, 344-345 (1992).

Analysis

The Board acknowledges the veterans' contentions as to 
receiving medical treatment for a heart condition while in-
service.  However, there is no competent medical evidence 
that establishes that the current disability manifest by 
aortic stenosis is related to service.  There are no medical 
records reflecting evaluation or treatment of a heart 
condition.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
The evidence of record reflects that the veteran separated 
from service in 1973, however, the first post service medical 
evidence of a diagnosed heart condition was in October 1992, 
pulmonary hypertension, and thereafter in December 1994 a 
diagnosis of aortic stenosis.  The records pertinent to the 
diagnosis and surgical treatment for aortic stenosis lack a 
medical opinion which establishes that the current heart 
condition is related to the veteran's military service.  
Without a current disability related to his period of 
service, the veteran has not presented a plausible claim.  
See Epps and Grottveit, both supra.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Further, 
the veteran's burden to submit evidence sufficient to 
establish a well-grounded claim is the veteran's alone and is 
not relieved by the benefit of the doubt provision.  38 
U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any other 
post service medical or other evidence that has not already 
been requested and/or obtained that would well-ground his 
claim.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  As the 
foregoing discussion explains the need for competent medical 
evidence that tends to establish a nexus between the current 
heart condition and the veteran's military service, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection for a heart condition.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for a heart condition is 
denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

